Citation Nr: 1417349	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for aortic valvular stenosis prior to September 11, 2012.

2.  Entitlement to an initial rating in excess of 60 percent for aortic valvular stenosis from September 11, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for a right hip strain.  

4.  Entitlement to an initial rating in excess of 10 percent for a left hip strain.

5.  Entitlement to an effective date earlier than April 30, 2004 for the grant of service connection for a right hip strain.

6.  Entitlement to an effective date earlier than April 30, 2004 for the grant of service connection for a left hip strain.

7.  Entitlement to an effective date earlier than April 13, 2004 for the grant of service connection for depression.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  He served as a commissioned officer in the United States Public Health Service from May 1980 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that, in relevant part, granted service connection for aortic valvular stenosis and assigned a 30 percent disability rating, effective September 16, 1988; and granted service connection for right and left hip strains and assigned a 10 percent rating for each hip, effective April 30, 2004.  The Veteran disagreed with the initial rating assigned for each disability and the assigned effective date for the right and left hip disabilities; he also perfected a timely appeal.

In September 2012, the Board remanded the increased rating and effective date claims remaining on appeal to the RO for additional development.

In a March 2013 rating decision, the RO increased the rating for aortic valvular stenosis to 60 percent, effective September 11, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for aortic valvular stenosis remains in appellate status.  
The issue of entitlement to an effective date earlier than April 13, 2004 for the grant of service connection for depression is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to September 11, 2012, aortic valvular stenosis was manifested by cardiac manifestations subjectively reported as shortness of breath, chest pain and tightness, irregular heartbeat, and dizziness; estimated workload of 6 METs at worst; normal left ventricular function with ejection fraction ranging from 55 to 60 percent; and no objective evidence of identifiable valvular lesion, diastolic murmur, or enlarged heart.

2.  From September 11, 2012, aortic valvular stenosis has been manifested by an estimated workload of greater than 3 to 5 METs resulting in dyspnea, dizziness, and fatigue; normal left ventricular function with ejection fraction of greater than 60 percent; identifiable valvular lesion (heavily calcified aortic valve); and cardiac manifestations subjectively reported as fatigue, shortness of breath, and irregular heartbeat.

3.  The right hip strain has been manifested by flexion to 90 degrees with stiffness and pain, extension to 0 degrees with pain, abduction greater than 10 degrees, ability to cross the right leg over the left prior to December 18, 2012, inability to toe-out more than 15 degrees on VA examination in October 2004, and no x-ray evidence of right hip arthritis.

4.  The left hip strain has been manifested by flexion to 90 degrees with stiffness and pain, extension to 0 degrees, abduction greater than 10 degrees, ability to cross the left leg over the right prior to December 18, 2012, inability to toe-out more than 15 degrees on VA examination in October 2004, and no x-ray evidence of left hip arthritis.

5.  On April 29, 2004, VA received the Veteran's claim of service connection for pain in his right hip; subsequently, a right hip strain was diagnosed and eventually attributed as secondary to the service-connected low back disability. 

6.  On April 29, 2004, VA received the Veteran's claim of service connection for pain in his left hip; subsequently, a left hip strain was diagnosed and eventually attributed as secondary to the service-connected low back disability.


CONCLUSIONS OF LAW

1.  For the period prior to September 11, 2012, the criteria for an initial rating higher than 30 percent for aortic valvular stenosis have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (1997); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2013).

2.  For the period from September 11, 2012, the criteria for an initial rating higher than 60 percent for aortic valvular stenosis have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.104, Diagnostic Code 7000 (1997); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2013).

3.  The criteria for an initial rating in excess of 10 percent for a right hip strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252 (2013).

4.  The criteria for an initial rating in excess of 10 percent for a left hip strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252 (2013).
	
5.  The criteria for the award of an effective date earlier than April 30, 2004 for the grant of service connection for a right hip strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.158, 3.400 (2013).

6.  The criteria for the award of an effective date earlier than April 30, 2004 for the grant of service connection for a left hip strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board notes that during the pendency of the Veteran's appeal regarding the underlying claim for service connection, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013).  The VCAA includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Initially, the Board notes that since the issues of entitlement to initial increased ratings for aortic valvular stenosis and right and left hip strain disabilities are downstream issues from that of service connection (for which VCAA letters were duly sent in August 2004 and May 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

In addition, the earlier effective date claims arise from his disagreement with the effective date assigned following the grant of service connection for his right and left hip strain disabilities.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  In any event, in March 2006 the Veteran was issued notice pertaining to the assignment of effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The August 2004 and May 2005 letters with regard to his claims of service connection for a heart disability and pain in his hips effectively notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2005 letter also notified the Veteran regarding what information and evidence was needed to substantiate his other claims for increased ratings.  The case was last adjudicated in January 2013.

The Board finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior September 2012 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the RO provided another VCAA letter to the Veteran in November 2012 regarding the information and evidence necessary to substantiate his claims for higher ratings for aortic valvular stenosis and his right and left hip disabilities. The RO also obtained and associated with the Virtual VA claims file ongoing VA treatment records dated from June 2012.  Finally, the Veteran was afforded additional VA heart and orthopedic examinations, which were responsive to the rating criteria used to evaluate the proper ratings for his aortic valvular stenosis and right and left hip strain disabilities.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran and his former and current representatives.  In October 2005, the Veteran contacted the RO twice and asked the RO to proceed with his claims without treatment records he had identified from Gallup Indian Medical Center (GIMC).  In May 2006 the Social Security Administration (SSA) notified VA that there were no medical records associated with the Veteran's disability claim because he was still working when he applied for SSA disability benefits.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

A. Initial Disability Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for each disability on appeal. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In addition, the evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pertinent to the claims for higher ratings for aortic valvular stenosis and right and left hip strains, the Board notes that a July 2006 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  At that time service connection had been granted for lumbar spine disc disease with myofascial back pain, a bilateral eye disability, headaches, left shoulder fibrositis, and radiculopathy of the left lower extremity associated with the lumbar spine disability.  Medical evidence of record revealed that the Veteran had been placed on a lifting restriction of no more than 10 pounds due to service-connected lumbar spine disc disease, left lower extremity radiculopathy, and left shoulder impingement.  The TDIU became effective March 30, 2005, which was the day after the Veteran was medically retired from his job by the Office of Personnel Management due to being unable to meet the physical requirements of his position as a nurse.  The rating decision also noted effects that the Veteran's service-connected bilateral diplopia and headaches had on his ability to work.  The records did not reveal work restrictions or unemployability due to any heart disability or hip disabilities.

Aortic Valvular Stenosis

The Veteran's claim arises from his September 1988 claim for service connection for "premature atrial contractions with left chest tightness and pain."  A long, complicated procedural history followed regarding the underlying service connection claim.  In October 2009, the VA examiner who diagnosed aortic valvular stenosis following a February 2009 examination and echocardiogram opined that the Veteran's current cardiovascular disability was at least as likely as not related to his active duty [with the Public Health Service] because his claims file confirmed findings [of palpitations, premature atrial contractions (PACs), irregular heartbeats, shortness of breath (dyspnea), and chest pains beginning in 1986] while on active duty.  Because service connection has been granted, the current appeal is limited to the Veteran's disagreement with the initial rating assigned for aortic valvular stenosis.  

The Veteran has described shortness of breath, irregular heartbeat, and tightness in his chest; he asserts that his "activity has been impaired" since separation from service due to his cardiovascular disability.  (See Veteran statement received Nov. 19, 2010).  He believes that his cardiovascular disability warrants a higher initial rating than that assigned.

The Veteran's aortic valvular stenosis is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7000, the schedular criteria used to rate valvular heart disease, including rheumatic heart disease.

The Board notes that during the pendency of the underlying appeal for service connection, the applicable rating criteria for diseases of the heart, found at 38 C.F.R. § 4.104, Diagnostic Codes 7000 through 7123, were amended effective January 12, 1998.  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  Thus, the revised criteria under Diagnostic Code 7000 are not applicable prior to January 12, 1998, the effective date of revision.

Under the criteria in effect prior to January 12, 1998, a 30 percent rating was warranted from the termination of an established service episode of rheumatic fever, or its subsequent recurrence, with cardiac manifestations, during the episode or recurrence, for 3 years, or diastolic murmur with characteristic EKG manifestations or definitely enlarged heart.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  A 60 percent rating was for application for inactive rheumatic heart disease when the heart was definitely enlarged; with severe dyspnea on exertion, elevation of the systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia; with more than light manual labor precluded.  Id.  A 100 percent evaluation for inactive rheumatic heart disease required clinical and roentgenogram confirmation of definite enlargement of the heart; dyspnea on slight exertion; rales, pretibial pitting at the end of the day, or other definite signs of beginning congestive failure; with preclusion of more than sedentary employment.  Id.

The regulatory revisions effective in January 1998 re-characterized "rheumatic heart disease" as "valvular heart disease" and incorporated objective measurements of the level of physical activity, expressed numerically in METs at which cardiac symptoms develop.  Guidelines for the application of the evaluation criteria for the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020 are set forth at 38 C.F.R. § 4.100.  When evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(a).  Here, the medical evidence of record reflects that the Veteran's valvular heart disease disability had not required continuous medication.  Additionally, electrocardiogram, echocardiogram, and x-ray studies were performed and showed no evidence of cardiac hypertrophy (heart enlargement) or dilatation. 

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).  In this instance, METs testing was conducted based on the Veteran's responses during VA examinations. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents and oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2013).

Under current Diagnostic Code 7000, a 10 percent evaluation is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).

By way of background, the Board has reviewed the Veteran's service treatment records from both periods of service and notes that they are silent for diagnosis of rheumatic heart disease or other valvular heart disease.  A September 1988 service treatment record reflects the Veteran's report of chest tightness and palpitations.  The diagnosis was nonspecific chest pain with premature atrial contractions.  During a September 1988 in-patient admission to evaluate the Veteran's complaints of back pain, he denied a past medical history of rheumatic fever.  He reported discomfort in his left upper shoulder region and was given a Bruce protocol graded exercise tolerance test, which was indeterminate because he discontinued testing due to back pain.  An E[K]G revealed normal sinus rhythm.  On physical examination heart rate and rhythm were regular without murmur, click, gallop, or rub and blood pressure was 142/86.  A heart disease was not identified.

During a November 1988 VA examination, the Veteran stated that he had noticed he could not walk more than a city block without shortness of breath, and he had daily episodes of irregular pulse, and chest tightness five or six days per week that were relieved by Nitroglycerin after about an hour and a half.  He related that a Holter monitor was performed at the Albuquerque VAMC in October 1988, which showed multiple PACs, but it was read as a normal Holter monitor.  The examining physician indicated that examination of the heart and chest was within normal limits.  Reported findings included the following: systolic blood pressure was 120; there were no irregularities of the pulse, heart sounds were normal, and there was no congestive heart failure.

The Veteran presented to the Gallup Indian Medical Center (GIMC) in December 1988 with a complaint of irregular heartbeat.  He denied chest pain or shortness of breath.  On examination, he had regular rhythm and rate, no ventricular filling gallop or atrial gallop, and systolic blood pressure was 166.  An EKG study was reported as within normal limits and consistent with the previous study with specific findings that included normal sinus rhythm, occasional PACs, and no acute changes.

During a July 1989 VA examination regarding other disabilities, the Veteran reported that after his separation from the Public Health Service in September 1988, he was "rehired the next day in the same job as a civilian."

During September 1990 VA treatment, the Veteran complained of shortness of breath and intermittent "funny heart beats" with increasing recurrence.  On examination, he was noted to be moderately obese, weighing 239 pounds; his heart had [regular rhythm and rate (RRR) without] murmur heard; quiet precordium; no evidence of labored breathing; no cyanosis; and good perfusion.  He was advised to increase his exercise and lose weight.  A September 1990 electrocardiogram (EKG or ECG) was reported as normal.

During an April 1992 VA heart diseases examination, the Veteran described irregularities of the heart occurring once or twice a week accompanied by shortness of breath.  He denied a history of exertional chest pain, but stated that when he experiences PACs, he does feel tightness in his chest.  He indicated that he continued to work as a nurse.  The examiner remarked that it was difficult to evaluate the Veteran's exercise potential because he had severe low back pain as a chronic complaint.  On examination, pulse was regular, sitting and supine systolic blood pressure was 120, and the heart and chest were "entirely within normal limits."  There was no abnormality in clinical heart size, rhythm was regular, and there was no clinical congestive heart failure.  Routine chest x-ray and Holter monitor were ordered in conjunction with the examination.  Reported findings of an April 1992 VA chest x-ray included "no evidence of cardiomegaly, or pulmonary venous hypertension."  An April 1992 VA EKG report noted normal sinus rhythm and nonspecific T wave abnormality.  The impression of a June 1992 VA Holter EKG study included supraventricular premature beats, which were thought to be apparently atrial in origin; and sinus arrhythmias.

The Veteran was afforded another VA heart disease examination in November 1993.  He reported feeling well at present, but being very concerned about cardiac irregularities in his rhythm.  He stated that episodes of sensation of palpitation with dizziness, shortness of breath, and chest tightness had increased in frequency during the last two years, lately happening once every other day or every third day with each episode lasting five to ten minutes.  He indicated that the symptoms were not associated with activities and go away on their own.  On examination, systolic blood pressure was 130, the heart had normal sinus rhythm, carotid pulses were normal, and no murmurs were auscultated.  EKG showed a sinus rhythm with bradycardia on the right of 55; no acute abnormalities were present.  There was no clinical evidence of structural cardiac disease.  The examining physician reviewed the June 1992 Holter monitor and previous chest x-ray and noted that the Veteran was found to have only occasional atrial premature [contractions] (APCs).

During June 1995 VA treatment, the Veteran reported periodic palpitations lasting two to three minutes since 1988 that were accompanied by shortness of breath and a little lightheadedness at times.  He stated that he had had two to three episodes of the palpitations per day over the past one and a half years.  He also reported chest tightness, but denied syncope or exertional chest pain.  On examination, he had regular rhythm and rate without murmur, systolic blood pressure was 132, and heart rate was 67 beats per minute.  The Veteran participated in a 24-hour Holter EKG monitor in July 1995 and kept a diary of his symptoms, which included "funny heart beats," shortness of breath, and irregular heartbeats.  The impression was sinus rhythm without significant pauses or atrialventricular conduction abnormalities; rare ventricular and frequent supraventricular ectopy without runs of ventricular tachycardia or supraventricular tachycardia; and "funny beats" occurred during sinus rhythm with supraventricular ectopy.  The average heart rate was 86.  In October 1995, he reported continued periodic palpitations and sometimes feeling short of breath with the palpitations.  He denied presyncope, syncope, or chest pain.  The impression of a November 1995 chest x-ray was normal chest; findings included normal heart.

VA treatment records dated from April 1996 to October 1996 included complaints of "funny heart beats" or palpitations and some episodes of shortness of breath. In April the physician believed that PACs demonstrated on Holter studies in the past could have been secondary to sleep apnea and wanted to schedule sleep studies.  However, the Veteran wanted to lose weight before any sleep studies.  He was encouraged to make dietary changes and lose weight.  The interpretation of a 48-hour Holter monitor in October 1996 was predominant rhythm is normal sinus with an average rate of 73 during the first day and 90 during the second day; no premature ventricular beats; no premature atrial contractions; no supraventricular ectopy; no pauses of significance; and symptoms of PACs, shortness of breath, chest tightness, lightheadedness, and fast heart rate correlated with normal sinus rhythm.

In April 1997 and August 1998, the Veteran requested work excuses due to back problems.  In August 1998 he had been lifting a board when the pain started.  He also reported shortness of breath.  The assessment included palpitations.  An August 1998 24-hour Holter monitor was reported as normal with no PACs and no PVCs (premature ventricular contractions), and normal sinus rhythm.

In September 1998, the Veteran testified at a hearing before RO personnel regarding the underlying issue of entitlement to service connection for a cardiovascular disability.  He described chest pain and tightness with shortness of breath on a daily basis and experiencing shortness of breath after walking 100 yards.  He stated that he was a registered nurse with intensive care unit experience.

The Veteran completed testing in October and November 1998 in conjunction with another VA compensation and pension examination.  The exercise stress testing was performed in October 1998 and was hampered by back and leg complaints.  Therefore, a manual protocol was used with the Veteran walking 1 minute and 14 seconds of a stage 7 manual protocol, terminated secondary to fatigue, with no chest pain, reaching 82 percent of predicted maximum heart rate and 9 METs.  Blood pressure response was normal and his stress electrocardiogram did not demonstrate ischemia.  There were no arrhythmias of any type noted.  Final interpretation was negative submaximal exercise stress test with exercise limited due to back and leg problems.  It was negative for chest pain, arrhythmias, or ECG evidence of ischemia.  Echocardiogram done in October showed normal wall motion and left ventricular function with an ejection fraction of 60 percent.  The aortic root was normal with the aortic valve leaflets, especially on the noncoronary cusp, demonstrated moderate thickening.  Left ventricular chamber and wall thickness were both normal and the mitral valve was normal.  Both atria were normal and the tricuspid valve was normal.  Aortic valve sclerosis was nodular, non-specific, and limited to the non-coronary cusp.

During the clinical portion of the VA examination, which was conducted by a Board Certified Cardiologist in November 1998, the Veteran gave a history of palpitations since 1988 without any reproducible or reliable association with chest pain and shortness of breath.  The cardiologist commented that the Veteran's chest pain was atypical for cardiac pain, occurring on the left side, aching in the left jaw and left arm.  The Veteran indicated that this pain always occurred at rest and never with exertion.  He described the episodes as sharp [pain] in the chest and aching in the jaw.  He denied any syncope, light-headedness, near syncope, occasional orthostatic light-headedness, orthopnea, or pedal edema.  He stated that none of his past EKGs or heart rhythm recordings had demonstrated PAT (paroxysmal atrial tachycardia), atrial fibrillation, or other type of supraventricular tachycardia.  The cardiologist remarked that there were no heart failure symptoms.  The Veteran's medications included Lovastatin and occasional aspirin and Tylenol; no nitroglycerin sublingual was indicated.

On physical examination systolic blood pressure was measured as 110 and 122 with a pulse of 82 beats per minute and regular.  His weight was 245 pounds.  Cardiac examination revealed regular rate and rhythm with a normal S1 (first heart sound) and S2 (second heart sound).  There were no murmurs, rubs, gallops, or clicks, heaves, thrills, and there was a normal PMI (point of maximal impulse) in the fifth intercostal space.  There were good femoral pulses equal bilaterally without bruits.  Extremities demonstrated no cyanosis or clubbing, with a trace of bilateral pretibial pitting edema.  The cardiologist summarized that the Veteran's history of palpitations remained undiagnosed.  Heart rhythm recordings at the time of symptoms had failed to demonstrate any abnormal rhythm corresponding to his feeling of palpitations.  He added that there was no evidence of coronary disease or significant structural heart disease by noninvasive testing.

In March 1999, the Veteran testified at the RO before the undersigned Veterans Law Judge regarding the underlying issue of entitlement to service connection for a cardiovascular disease.  He stated that he was working as a pediatric nurse but had two and a half years in the intensive care unit.  He also reported taking some "courses in EKG interpretation, advanced cardiac life support, graduate level, cardiac nursing courses."  He testified that he experiences PACs and had episodes documented of premature ventricular contractions and supraventricular contractions.  He described having daily shortness of breath while lying in bed or walking and feeling palpitations.  He stated that he was taking Lovastatin for hypercholesterolemia.

The Veteran was afforded a VA examination by a Board Certified Cardiologist in September 1999.  The report indicates that the examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran described chest tightness, which the examiner noted was atypical for cardiac pain, which always occurred at rest and never with exertion, with no associated diaphoresis, nausea or vomiting, and the episodes were described as sharp, somewhat aching in the jaw.  He denied any syncope, lightheadedness, or near syncope.  He also denied heart failure symptoms of PND (paroxysmal nocturnal dyspnea), orthopnea, or edema.  He reported occasional orthostatic lightheadedness symptoms.

On examination, his systolic blood pressure was 114, his pulse was 77, and his weight had increased 24 pounds over the last ten months to 268.  Chest and cardiac examination findings were identical to those on VA examination in November 1998.  However, the current report also detailed that there was no chest wall tenderness and the trace of bilateral pretibial pitting edema was around the ankles.  The examiner reviewed EKG, echocardiogram, and stress testing reports from 1998 and gave the Veteran an opportunity to submit additional medical evidence, which the Veteran believed documented numerous examples of arrhythmias.  The cardiologist summarized that the Veteran gave a history of palpitations, which remained undiagnosed, but were probably benign atrial extrasystoles as noted on a couple of Holter monitors.  He commented that the symptomatology did not correlate with the claimed arrhythmias, and there was no evidence of underlying coronary disease or structural heart disease by noninvasive testing.

A September 2002 chest x-ray report revealed normal heart size and no evidence of any acute process.

Communications from the Veteran and a former representative indicate that he missed a scheduled VA cardiology examination in August 2002 due to transportation problems.  An August 2002 VA examination report reflects that the Veteran also failed to present himself for a rescheduled examination, but appeared at the cardiologist's office more than a week later.  The cardiologist was able to review the claims file, but did not have time to examine the Veteran.  After reviewing the claims file, the cardiologist summarized that the Veteran reported a long history of palpitations; however, there were no records of any dysrhythmias (arrhythmias or irregular heartbeats) except for one Holter in 1996 showing benign frequent premature atrial contractions (PACs).  On this Holter, no significant dysrhythmias were seen.  On subsequent Holters and other non-invasive testing, no significant abnormalities had been found.  The cardiologist explained that while PACs can be associated with the sensation of palpitations, there is no specific treatment needed nor did he believe that it was a cause for any disability, morbidity, or increased chance of mortality.

A 24-hour EKG Holter monitor in August 2002 was reported as normal.  

During July 2004 VA treatment, the Veteran denied chest pain, shortness of breath, or dizziness.  His blood pressure was 129/69.  His medication regimen was noted to be effective.  His medications included prescriptions for elevated cholesterol.

A November 2004 VA psychiatry note reflects the Veteran's statement that "sometimes he experiences subjective cardiac arrhythmias."  He described his activities to include working full-time as a registered nurse and caring for his horses, which both died recently.  The assessment was panic disorder.  A November 2004 rating decision denied entitlement to service connection for panic disorder.  

The Veteran's treating VA physician provided a letter to the Veteran's employer in November 2004 for a "Fitness for Duty" examination.  The physician cited the Veteran's lifting restriction and limitations due to chronic degenerative disease, and he advised that the Veteran's continuance in his employment would constitute a hazard and jeopardy for the Veteran and his patients.  The letter did not mention heart disease or problems, and the list of current medications did not include medication for heart disease.  A March 2005 letter from the Office of Personnel Management (OPM) notified the Veteran that his application for disability retirement had been approved.

During an April 2006 VA examination to evaluate his low back and left lower extremity radiculopathy disabilities, the Veteran reported that he retired in April 2005 for medical reasons due to his lumbar spine and vision problems.  

The Veteran was afforded a VA heart examination in February 2009.  He reported having arrhythmias at times, shortness of breath and tightness in his chest with exertion, and no treatment for his condition.  He denied a history of congestive heart failure, syncope, dizziness, or requirement for continuous medication for heart disease.  He endorsed weekly angina, daily fatigue, and dyspnea on mild exertion.  

On physical examination, blood pressure was 120/81 and weight was 279 pounds.  There was no murmur or findings of peripheral edema.  Echocardiogram findings reported by the interpreting cardiologist included the following: normal chest size, left ventricular ejection fraction 55 to 60 percent, no aortic valve stenosis, moderate aortic valve sclerosis, and estimated workload of 6 METS.  The examining physician diagnosed aortic valvular stenosis.   

During primary care visits in March 2009 and August 2010, the Veteran denied having chest pain, dyspnea on exertion, paroxysmal nocturnal dyspnea, orthopnea, or swelling of the feet or ankles.  Examination of the heart revealed regular rhythm and rate without murmur, third heart sound (ventricular filling gallop), or fourth heart sound (atrial gallop).

A problem list contained in an October 2009 VA primary care note did not identify heart disease or cardiovascular disorders.  A list of active medications included aspirin.

During a September 2010 VA spine examination, the Veteran related that he had worked as a registered nurse but retired in 2005 because he was no longer able to fulfill the job requirements due to his lumbar spine disability and associated left lower extremity radiculopathy.

During VA MOVE consultations in November 2011, April 2012, June 2012, and September 2012, the Veteran reported his physical activity to include doing chores on his ranch, hauling wood to the house, and plowing his garden with a walk-behind plow.

The Veteran was afforded a VA heart examination in December 2012.  He stated that he believed his aortic stenosis disability was stable, but that he had more fatigue, shortness of breath, and irregular heartbeats.  He denied requiring any continuous medication for control of his aortic valvular stenosis, any hospitalizations, or having any congestive heart failure or any infectious heart conditions.  It was noted that in the past 12 months the Veteran had experienced four or more cardiac arrhythmias described as intermittent (paroxysmal) supraventricular tachycardia documented by Holter monitor.

On examination, heart rate was 55 with regular rhythm and normal heart sounds; peripheral pulses were normal and there was no lower extremity peripheral edema; blood pressure was 111/64.  The examiner noted that echocardiogram done four days earlier "show[ed] NO aortic stenosis."  (Emphasis in original).  However, the aortic valve was heavily calcified.  There was no evidence of cardiac hypertrophy or dilatation, and left ventricular ejection fraction was greater than 60% with normal wall motion and wall thickness.  A chest x-ray from August 2011 was reported as normal.  The examiner performed interview-based METs testing and concluded that the lowest activity level at which the Veteran reported symptoms, which included dyspnea, dizziness, and fatigue, was greater than 3 to 5 METs.  The examination report notes that this METs level "has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph)."  The examiner also noted that the Veteran had other non-cardiac medical conditions that limited the METs level that included chronic low back pain, chronic hip pain, and deconditioning.  Finally, the examiner believed that the Veteran's heart condition, identified as valvular heart disease, affected his ability to work by causing shortness of breath with exertion with easy fatigability.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for initial ratings in excess of 30 percent prior to September 11, 2012 and in excess of 60 percent thereafter for aortic valvular stenosis.

Initially, the Board observes that competent medical evidence of record casts doubt on whether the Veteran actually has aortic valvular stenosis because echocardiograms dated in February 2009 and December 2012 both revealed no aortic valvular stenosis, yet the February 2009 VA examiner diagnosed aortic valvular stenosis despite the medical evidence demonstrating no such disability.  In addition, service treatment records do not document "established active rheumatic heart disease" at any time, a threshold criterion for a compensable rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  Nevertheless, the matter of service connection for a heart disability has been resolved by the RO, and the Board will address the issue of the proper initial rating with the assumption that the Veteran, in fact, has aortic valvular stenosis.

Prior to the January 12, 1998 regulatory changes, the Veteran's aortic valvular stenosis was manifested by subjective complaints of shortness of breath, chest tightness, irregular heartbeat, and dizziness without objective evidence of identifiable valvular lesion, diastolic murmur, or enlarged heart.  These findings more nearly approximate the criteria for the assigned 30 percent rating because, although a service episode of rheumatic fever was not established, his subjective complaints of shortness of breath, chest tightness, irregular heartbeat, and dizziness may have been "cardiac manifestations."  

A higher, 60 percent, rating is not warranted prior to January 12, 1998 because the evidence of record does not reflect definitely enlarged heart, with severe dyspnea on exertion, elevation of the systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia, with more than light manual employment precluded.  Rather, the medical evidence prior to January 12, 1998 demonstrated no cardiomegaly and that the Veteran continued to work as a nurse without restriction.

From January 12, 1998 until September 10, 2012, the Veteran's aortic valvular stenosis was manifested by subjective complaints of chest pain and tightness, palpitations, fatigue, and mild dyspnea on exertion.  Objectively, his aortic valvular stenosis was manifested by an estimated workload of 6 METs at worst and normal left ventricular function with ejection fraction ranging from 55 to 60 percent.  These findings are consistent with the 30 percent rating assigned for aortic valvular stenosis prior to September 11, 2012 under either the "old" or "new" diagnostic criteria.  Under the old criteria, his subjective symptoms of chest pain and tightness, palpitations, fatigue, and mild dyspnea on exertion may be "cardiac manifestations."  Under the new criteria, the estimated workload of 6 METs resulting in dyspnea, fatigue, and angina warrant a 30 percent rating.

A higher, 60 percent, rating is not warranted or more nearly approximated under either the old or new schedular criteria because there is no competent medical evidence of definite cardiac enlargement or hypertrophy, congestive heart failure, workload greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board carefully considered whether a 60 percent rating was warranted effective March 30, 2005, the day after he medically retired from his position as a nurse.  However, medical and lay evidence establishes that the Veteran has not required continuous medication or other medical treatment for any heart disability and restrictions associated with his employment pertained to lifting limits due to his back disability.  Moreover, the Veteran's disclosures describing activities to include caring for horses, operating a motorcycle for over 100 miles to seek medical care, doing chores on his ranch, hauling wood, and using a walk-behind plow in his garden appear to be incongruent with any preclusion of more than light manual labor.

Finally, for the period from September 11, 2012, the Veteran's aortic valvular stenosis has been manifested by an estimated workload of greater than 3 to 5 METs resulting in dyspnea, dizziness, and fatigue; normal left ventricular function with ejection fraction of greater than 60 percent; identifiable valvular lesion (heavily calcified aortic valve); and cardiac manifestations subjectively reported as fatigue, shortness of breath, and irregular heartbeats.  The Board concludes that these findings are consistent with a 30 percent rating under either the old or new schedular criteria for evaluating aortic valvular stenosis.  Under the old criteria, a 30 percent rating is warranted based on the Veteran's cardiac manifestations reported as fatigue, shortness of breath, and irregular heartbeats.  Under the new criteria, a 30 percent rating is warranted for estimated workload of greater than 5 METs but not greater than 7 METS, which was reported as greater than 3 to 5 METS on VA examination in December 2012.  

The Board observes that the March 2013 rating decision assigned a 60 percent rating for aortic valvular stenosis based on December 2012 VA examination findings of "workload greater than [3] METs but not greater than [5] METs."  In fact, the examination report documents a workload of ">3-5 METs" or greater than 3 to 5 METs; the examiner did not choose ">5-7 METs."  In other words, if METs testing resulted in a level higher than 3 to 5, the level would necessarily be at least a 6 METs level.  The Board reiterates that the rating criteria in effect since 1998 require a "workload of greater than 3 METs but not greater than 5 METs" to warrant a 60 percent rating.  The findings from the December 2012 VA examination do not reflect or nearly approximate disability exceeding the 60 percent rating.  It follows that an even higher, 100 percent, schedular rating is not warranted under the current rating criteria because the evidence does not document chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent, or active infection with valvular heart damage.

The Board also finds that a higher, 100 percent rating, is not warranted for aortic valvular stenosis for the period from September 11, 2012 under the rating criteria in effect prior to January 1998 because definite enlargement of the heart has not been confirmed by roentgenogram and clinically with dyspnea on slight exertion, definite signs of beginning congestive heart failure, or more than sedentary employment precluded.  In addition, the medical evidence does not establish active disease with ascertainable cardiac manifestation for six months.  

The Board has considered the assertions by the Veteran pertaining to his aortic valvular stenosis.  He is competent to attest to the symptoms he experiences such as 

palpitations, shortness of breath, and chest pain.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his aortic valvular stenosis disability because his subjective reports frequently have not correlated with objective findings of disability.  Moreover, his suggestions that premature atrial contractions or PACs are a symptom of heart disability are outweighed by the explanation for the August 2002 cardiologist, who explained that the PACs were benign manifestations unaccompanied by significant abnormality and which did not require any specific treatment nor were they a cause for any disability, morbidity, or increased chance of mortality.

The Board has also considered whether additional staged ratings are appropriate, but concludes that the criteria for higher schedular ratings for aortic valvular stenosis have not been met at any time during the appeal.  Therefore, additional staged ratings for aortic valvular stenosis are not warranted for any portion of the current claim period.

Consideration of whether referral for an extraschedular evaluation for aortic valvular stenosis follows the discussion of the right and left hip strain disabilities.

Right and Left Hip Strain Disabilities

In correspondence received on April 29, 2004, the Veteran identified numerous problems that were listed from (A) to (N).  Problem (D) read, "fractured vertebrae, difficulty walking - pain in hips, numbness [and] weakness in left leg.  Service connection was granted for right and left hip strains, effective April 30, 2004.

The Veteran's right and left hip disabilities were initially each rated as 10 percent disabling based on limitation of flexion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252 for the right hip and Diagnostic Code 5252 for the left hip.  

In a January 2013 rating decision, the RO continued the 10 percent ratings assigned for the right and left hip strains, but evaluated each hip strain disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5251, based on limitation of extension of the thigh.  

In the same rating decision the RO also granted service connection for impairments of the right and left thigh, each associated with service-connected lumbar spine disc disease with myofascial back pain.  Specifically, the RO assigned separate 10 percent ratings for impairment of the right and left thigh manifested by limitation of adduction pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253; and separate noncompensable ratings for limitation of flexion of the right and left thigh pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252.  The assigned effective date for service connection for limitation of adduction and flexion of each thigh was December 18, 2012.

The Board notes that service connection was also established in an October 2004 rating decision for left lower extremity radiculopathy associated with lumbar spine disc disease with myofascial back pain, effective since June 30, 2003.  The rating assigned for radiculopathy involving the left lower extremity is not a subject of this appeal.

Normal range of motion of the hip includes flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Evaluations for limitation of flexion of a thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent and flexion limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

A 10 percent rating is assigned when extension of the thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  A higher rating is not available based on limitation of extension of the thigh.

Evaluations for other impairment of the thigh based on limitation of motion are assigned as follows: limitation of rotation of the thigh in which one cannot toe-out more than 15 degrees for the affected leg is 10 percent; limitation of adduction of the thigh in which the legs cannot cross is 10 percent; and limitation of abduction of the thigh in which motion is lost beyond 10 degrees is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA treatment records dated prior to the April 2004 claim for right and left hip pain reflect occasional reports of left hip pain and numbness radiating from his back (April 2000, April 2003, July 2003) associated with acute exacerbations of chronic low back pain.  Similarly, during an August 2003 VA orthopedic visit, he stated that he had a farm and attributed having problems walking due to his back pain.  He also stated that he could not "ride his horse anymore because he can't get up onto the saddle.  He weighs 'too much,' about 265 pounds."  The impression was left sciatica.  The physician provided the Veteran with a note stating that he "should not be subjected to repetitive bending or lifting greater than [ten pounds].  Standing, walking, and sitting should be at his own tolerance."

A May 2004 response from Gallup Indian Medical Center indicated that requested treatment records could not be provided because the consent form did not include an original signature.  The RO mailed the consent form from GIMC to the Veteran in May 2004 and asked him to complete and return the form.

The Veteran was afforded a VA joints examination in October 2004.  He stated that he had pain in both hips when he walks and he believed it may be coming from his back.  On examination, he was described as a "heavy, big man who walks with a widened base, somewhat waddle-like gait."  The examiner attempted to evaluate the range of motion of the hip joints, but explained that the results were difficult to interpret because of the complication of back pain with some leg radiation.  The examiner stated that the "huge abdomen makes it difficult to get hip flexion beyond 90 degrees.  This, however, is accompanied by a still feeling in his hips and some pain."  Bilaterally, he had extension to 0 degrees, adduction to 15 degrees, abduction to 40 degrees, and internal rotation to 30 degrees.  He had left external rotation to 0 degrees and right external rotation to 10 degrees.  The diagnosis was bilateral hip strain.  X-rays of the bilateral hips were reported as right and left hips normal for age.

During an October 2004 VA spine examination, the Veteran related that in 1985 he was working as a nurse in the intensive care unit and had severe back pain that radiated into his left leg when he bent over.  Since that time, he continued to work as a nurse, but modified the job to a 10-pound weight restriction and he moved to the Pediatric Unit.

In a November 2004 letter, the Veteran's treating VA physician indicated that he recommended use of a cane or staff to help the Veteran's difficulty with ambulating and mobility.  The physician also provided a letter to the Veteran's employer in November 2004 for a "Fitness for Duty" examination.  The physician cited the Veteran's lifting restriction and limitations due to chronic degenerative disease, and he advised that the Veteran's continuance in his employment would constitute a hazard and jeopardy for the Veteran and his patients.  The letter did not mention hip problems.  

In an October 2005 statement in support of his claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, the Veteran indicated that he was no longer employed because he could not meet the critical physical elements for his job.  He cited his service-connected back, partial nerve paralysis (radiculopathy of the left lower extremity) and diplopia disabilities.  He stated that he was unable to walk, stand, or lift 10 pounds.

VA chiropractic treatment records dated from May 2005 to November 2007 included treatment for "left hip and sciatic pain" and reflected diagnoses of "hip pain and sciatica."  The records did not identify or describe treatment for right or left hip strain.

In March 2008, the Veteran presented to the VA emergency department for evaluation of a lesion on his left leg.  He indicated that he drove himself on his motorcycle from Gallup to the appointment in Albuquerque [a distance of over 130 miles] and that he was retired and worked on his ranch.

During an April 2008 VA chiropractic consultation, the Veteran's chief complaint related to his chronic low back pain with left sciatica to the mid-thigh area.  Hip and pelvic testing revealed a positive Goldthwaite's test and negative Patrick's test.  Patrick's test is defined as follows:

With the patient supine, the thigh and knee are flexed and the external malleolus is placed over the patella of the opposite leg; the knee is depressed, and if pain is produced thereby arthritis of the hip is indicated.  Patrick called this test fabere sign, from the initial letters of movements that are necessary to elicit it, namely, flexion, abduction, external rotation, extension.  

Dorland's Illustrated Medical Dictionary 1878 (30th ed. 2003).  In other words, arthritis of the hips was not indicated.  A December 2008 chiropractic follow-up note documents hip pain in the greater trochanters, and in January 2009 he reported stiffness in his hips.

A November 2008 nutrition consultation reflects that the Veteran reported having joint pain with Lovastatin, so he stopped taking it about six months earlier.  His weight was recorded as 283 pounds.  The plan included getting more exercise.  He began participating in the MOVE program (a national weight management and exercise program designed by VA) in January 2009.

The Veteran was afforded a VA joints examination in February 2009 to evaluate his claimed right and left hip disability.  He reported a 1983 onset of sciatic pain to both hips.  The Veteran endorsed bilateral pain, stiffness, weakness, decreased speed of joint motion, and tenderness.  He denied right or left hip deformity, giving way, instability, incoordination, or other symptoms.  He reported moderate flare-ups of right hip symptoms every two to three weeks that last one to two days and moderate flare-ups of left hip symptoms weekly that last three to seven days.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran estimated that he could stand for 15 to 30 minutes and walk a quarter mile.  He reported intermittent, but frequent use of a cane or walker.

On physical examination, he had a normal gait.  There was no evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis.  Range-of-motion testing revealed the following for the bilateral hips: flexion to 100 degrees, extension from 0 to 10 degrees, abduction to 30 degrees, ability to toe out more than 15 degrees, and ability to cross one leg over the other with objective evidence of pain in each hip with active motion.  Following repetitive motion, there were no additional limitations, including pain, of either hip.  There was no right or left hip joint ankylosis.  The impression of x-rays of the hips was no evidence of acute disease.  The examining physician diagnosed degenerative joint disease of the hips.     

During a March 2009 pain clinic consultation, the Veteran described pain in his lower lumbar/left hip region with occasional left lower extremity pain.  On examination, he had full motor strength of both hips in flexion, extension, adduction, and abduction; no tenderness noted at the right or left sacroiliac joint or greater trochanteric bursae; and Patrick's test was negative bilaterally.  

A problem list contained in an October 2009 VA primary care note includes diagnoses of "chronic back pains due to intervertebral disc syndrome as well as degenerative changes;" "paralysis of sciatic nerve/sciatica, left secondary;" and "arthralgias involving hips, knees, and ankles."

A January 2010 primary care note details that the Veteran had done very well on the MOVE program, losing about 30 pounds and weighing 250 pounds.  He denied painful muscles or joints or swelling of the joints.

Chiropractic treatment notes dated in May 2010 revealed negative Patrick's test, full motor strength of the bilateral hips, and unremarkable hip and sacroiliac joints.  During a June 2011 chiropractic visit, the Veteran stated that a few days previously he fell five feet through a platform without injury.  He denied any current pain.  Findings pertinent to the hips were identical to those reported in May 2010.

During a September 2011 primary care visit, the Veteran described bilateral hip pain aggravated by walking with some relief with chiropractic adjustment.

A December 2011 physical therapy note reflects that the Veteran was referred for lower back and hip strengthening exercises.  He had some decrease in hip strength bilaterally.  The assessment included decreased core/hip strength.

During VA MOVE consultations in November 2011, April 2012, June 2012, and September 2012, the Veteran reported his physical activity to include doing chores on his ranch, hauling wood to the house, and plowing his garden with a walk-behind plow.

The Veteran was afforded another VA joints examination in December 2012 to evaluate his right and left hip strain disabilities.  He stated that he lost more range of motion and flexibility in his hips and reported increased pain.  He described having flare-ups of hip pain with increased activity or when sitting for prolonged periods of time.  He denied having any hip surgery.  He reported regularly using a cane or staff for stability when standing and walking.  

On hip range-of-motion testing, the Veteran had flexion to 90 degrees bilaterally with pain beginning at 90 degrees bilaterally; extension to 0 degrees bilaterally with right pain beginning at 0 degrees and no objective evidence of painful motion on left hip extension.  Abduction was not lost beyond 10 degrees in either hip and he was able to toe-out more than 15 degrees bilaterally.  Adduction was limited bilaterally such that he could not cross either of his legs.  The Veteran was able to perform three repetitions of range-of-motion testing bilaterally.  Repetitive use testing did not result in any additional limitation of range of motion of either hip or thigh, or functional loss or impairment due to more or less movement than normal, weakness, excess fatigability, or incoordination.  There was no swelling, deformity, atrophy of disuse, instability, or disturbance of locomotion.  The examiner commented that the Veteran did have functional impairment of both hips due to pain on movement.

Additional examination findings included pain on palpation of the right hip, but not the left; normal hip strength bilaterally; no ankylosis; no malunion or nonunion of either femur; no flail hip joint; and no other pertinent physical findings or complications of either hip.  The examiner reviewed the claims file and indicated that imaging studies of the hips had been performed and results did not document degenerative or traumatic arthritis of either hip.  The examiner opined that the functional impact of the Veteran's right and left hip strain disabilities on his ability to work included difficulty standing, sitting, and walking for prolonged periods of time due to discomfort and difficulty bending at the waist due to discomfort.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for either the right or left hip strain.

The Veteran's right and left hip strain disabilities have been manifested at worst by flexion to 90 degrees with stiffness and pain; extension to 0 degrees with right hip pain, and abduction greater than 10 degrees.  These findings are inconsistent with the 10 percent ratings assigned for the right and left hip disabilities based on limitation of flexion under diagnostic code 5252 because a compensable, 10 percent, rating requires flexion limited to at least 45 degrees.  The Veteran's right and left hip flexion has consistently exceeded 45 degrees.  

Similarly, the objective medical findings are inconsistent with the 10 percent ratings assigned for right and left limitation of extension of the thigh under Diagnostic Code 5251, effective December 18, 2012, because the rating criteria require extension limited to 5 degrees, and the Veteran has consistently had full extension to 0 degrees, including on examination in December 2012.  Because the Veteran's right and left hip flexion and extension have consistently exceeded the criteria for even a compensable disability rating throughout the appeal period, it follows that higher ratings, including referral for consideration of an extraschedular rating based on limitation of extension, are not warranted.    

Considering other potentially applicable Diagnostic Codes, the Board finds that an initial rating higher than 10 percent is not warranted for either hip because the examination reports and other medical records do not demonstrate ankylosis, limitation of abduction with motion lost beyond 10 degrees, flail hip joint, or impairment of the femur such as malunion, fracture, or nonunion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5254, 5255.  Also, although the February 2009 VA examiner diagnosed degenerative joint disease of the hips, the Board notes that at no time has any x-ray report identified degenerative changes or arthritis of the hips.  Therefore, a higher or separate disability rating is not warranted for degenerative arthritis of either hip pursuant to 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board also acknowledges that on VA examination in October 2004 the Veteran's thigh rotation appeared to be limited bilaterally such that he was not able to toe-out more than 15 degrees.  In this regard, the Board finds that the Veteran's right and left hip strain disabilities would be more appropriately rated under Diagnostic Code 5253 based on limitation of rotation of the thighs because he could not toe-out more than 15 degrees for either leg.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  However, the Board finds that separate, 10 percent ratings for impairment of rotation of the right and left thigh are not warranted under Diagnostic Code 5253 because the Veteran was already receiving compensation under Diagnostic Code 5252 based on a 10 percent rating for limitation of flexion of each hip when a compensable rating plainly was not warranted.

The Board emphasizes that despite the Veteran's subjective complaints of pain, stiffness, and weakness, these symptoms have not resulted limitation of extension or flexion to a degree that a 10 percent disability rating is warranted at any time for either hip.  In addition, the objective medical evidence does not reflect any functional loss beyond what is already contemplated by the erroneously assigned 10 percent ratings due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination following repetitive motion.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

The Board has considered the assertions by the Veteran pertaining to his right and left hips.  He is competent to attest to the symptoms he experiences.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hip strain disabilities.  In this regard, he believes that higher initial ratings are warranted for each hip, when in fact, the evidence of record reflects that compensable ratings were assigned for limitation of flexion and extension when they were not warranted. 

The Board has also considered whether staged ratings are appropriate, but concludes that the criteria for a higher schedular rating for the right or left hip have not been met at any time during the appeal.  Therefore, staged ratings for a right or left hip strain are not warranted for any portion of the current claim period.

Extraschedular Consideration of Aortic Valvular Stenosis and Right and Left Hip Strain Disabilities
	
The Board has considered whether the Veteran's aortic valvular stenosis and right and left hip strain disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's aortic valvular stenosis disability level and symptomatology, and provide for higher ratings under the "old" and "new" Diagnostic Code 7000 for additional or more severe symptomatology than is shown by the evidence.  Similarly, the rating criteria reasonably describe his right and left hip strain disability levels and symptomatology and provide for higher ratings for more severe symptomatology.  Regarding the 10 percent rating assigned for limitation of extension of each thigh, effective December 18, 2012, the Board acknowledges that a rating higher than 10 percent is not available under Diagnostic Code 5251.  However, the Veteran has consistently had full extension of both hips.  As a result, referral for consideration of an extraschedular rating based on limitation of extension is not warranted because the medical evidence of record does not even support the assigned schedular rating for each hip based on limitation of extension.  In addition, the Veteran's aortic valvular stenosis or right and left hip strain disabilities have not shown to require frequent hospitalization or marked interference with employment.  Instead, the evidence reflects that his back disability had interfered with his employment as a nurse due to a lifting restriction.  In summary, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations for aortic valvular stenosis and right and left hip strain disabilities are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings than those assigned for aortic valvular stenosis and right and left hip strain disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




B. Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The Veteran's claim for "pain in hips" was received on April 29, 2004.  He was afforded a VA examination in October 2004 at which time he reported that he had pain in both hips when he walks and believed the pain was coming from his back, but he was not certain.  Right and left hip x-rays were reported as normal. The diagnosis was bilateral hip strain.  The claims file was not available for review and the examiner did not render a medical opinion regarding the etiology of the bilateral hip strain.  The Veteran was afforded another VA examination in February 2009.  Although an x-ray report of the hips indicated there was no evidence of acute disease, the VA examiner diagnosed degenerative joint disease of the hips.  

In October 2009, the February 2009 VA examiner reviewed the claims file.  He opined that the Veteran's hip pain and sciatic pain after lumbar disc herniation was as least as likely as not caused by or a result of hip pain and sciatic pain after lumbar disc herniation.  His stated rationale was that the Veteran was diagnosed with disc herniation at L5-S1 herniation and had sciatic pain to both hips.

The Board notes that prior to receipt in April 2004 of the Veteran's claim for pain in his hips, his claims regarding his lower extremities were for "leg pain" and medical evidence of record especially reflect complaints related to his left leg that were associated with his low back disability. 

In August 1988, the Veteran filed a claim for service connection for "muscle weakness/spasm/numbness of [left] arm, [left and right] legs, back."  He did not identify problems with his hips.  An October 1989 rating decision granted service connection for "lumbar disc involvement with leg pain."

During a November 1988 private orthopedic evaluation with G. Singer, M.D., the Veteran related that he worked full-time as a nurse on the pediatric floor and this seemed "to accommodate his current orthopedic tolerance level quite well, providing for alternation and posture inactivity."  Examination findings pertinent to the bilateral hips were reported as "full and pain-free motion into flexion, external and internal rotation, as well as abduction and adduction.  There was no tenderness across the greater trochanters."  Additionally, the "the pelvis was level and gait pattern normal" and "heel and toe walking examinations were normally performed without evident distress, weakness, or atrophy in the lower extremities."

During a September 2002 VA primary care visit, the Veteran complained of an increase in weight, left hip pain, and myalgia.  His weight was recorded as approximately 275 pounds, and he was provided with program options for losing weight.  The assessment included obesity and chronic low back pain/left hip pain/myalgia.  The plan included a work-up for arthritis.  Findings from a September 2002 VA left hip x-ray were no fractures, dislocations or significant degenerative changes present.  The impression was negative left hip.

An October 2004 rating decision granted service connection for left lower extremity radiculopathy secondary to the service-connected low back disability, effective June 30, 2003, the date VA treatment records showed diagnosis and treatment for this disability.

The Board has considered the evidence of record and finds that an effective date earlier than April 30, 2004 is not warranted for the grant of service connection for right and left hip strains.  The Board acknowledges that the Veteran's claim was received by VA on April 29, 2004, one day earlier than recognized by the RO.  However, granting an effective date of April 29, 2004 would not change the Veteran's VA compensation benefits in any way.

Upon review of the record, it is clear that no claim or information indicating a desire to seek service connection for right or left hip disabilities was made before the April 30, 2004 assigned effective date.  Rather, the Veteran's statements made in support of prior claims referred to his "legs" and relevant complaints to treating medical providers generally included pain and numbness that radiated down his left leg that was associated with his back pain.

The Board acknowledges the Veteran's earlier complaint in September 2002 of left hip pain.  However, it was not factually ascertainable that he had a left hip disability at that time because clinical and x-ray evidence found only pain or arthralgia, which is not a disability for VA purposes.  Moreover, he had not communicated an intent to seek VA compensation benefits for a hip disability at that time.

In summary, the Veteran's claim for pain in his hips was received April 29, 2004, he was subsequently shown to have right and left hip strain disabilities on VA examination in October 2004, and in 2009 a VA examiner attributed the Veteran's right and left hip strain disabilities to his service-connected low back disability.  

Accordingly, an earlier date than that already assigned by the RO is not warranted.  In reaching this decision, the Board acknowledges that VA is required to resolve doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is not for application in this case because a preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Prior to September 11, 2012, entitlement to an initial rating in excess of 30 percent for aortic valvular stenosis is denied.

From September 11, 2012, entitlement to an initial rating in excess of 60 percent for aortic valvular stenosis is denied.

Entitlement to an initial rating in excess of 10 percent for a right hip strain is denied.

Entitlement to an initial rating in excess of 10 percent for a left hip strain is denied.

Entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for a right hip strain is denied.

Entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for a left hip strain is denied.


REMAND

In September 2012, the Board remanded the issue of entitlement to an effective date earlier than April 30, 2004 for the grant of service connection for depression to the RO for consideration and the issuance of a statement of the case in accordance with Manlincon v. West 12 Vet. App 238 (1999).  In a March 2013 rating action, an effective date of April 13, 2004 was assigned.  No statement of the case was issued.  The notice of disagreement requested an effective date from September 1988 (based on clear and unmistakable error).  The March 2013 rating action did not result in a full grant of the benefit requested and the remand directives were not followed.  The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

In light of the foregoing, the case is REMANDED to the RO for the following development:

The RO should readjudicate the issue of entitlement to an effective date earlier than April 13, 2004 for the grant of service connection for depression (based on clear and unmistakable error).  If the claim remains denied, the RO is directed to promulgate a statement of the case on this issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if a timely substantive appeal is submitted.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


